DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 1-16 have been canceled, and claims 17-34 have been newly added.  Claims 17-34 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-34 have been considered but are moot in view of new grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cache memory” as recited in claims 22, 26, and 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 22, 26, and 30 are objected to because of the following informalities:  in claims 22 and 26, line 2, “configured” should read “configured to.”  In claim 30, line 1, “network” should read “method.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-20, 24, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8,891,513 B1), hereinafter referred to as Huang, in view of Flynn et al. (US 2014/0269692 A1), hereinafter referred to as Flynn.

	Regarding claim 17, Huang teaches a packet communication network (Huang - Fig. 1; Col. 2 lines 49-52, note communication system 10), comprising multiple packet switches connected together in a multi-layer topology (Huang - Col. 6 lines 16-22, note the forwarding engine (of a switch) performs Layer 2 and Layer 3 encapsulation and decapsulation; Col. 10 lines 35-42, note the network topology can include any number of servers, virtual machines, switches, routers, and other nodes inter-connected to form a large and complex network), wherein a first switch comprises:
(Huang - Fig. 4; Col. 13 lines 37-49, note ingress ports and egress ports (leading to consumers/endpoints, see Fig. 2)); and
	forwarding circuitry, which is configured to receive a multicast packet that is to be forwarded via a plurality of the ports, including the up-port and one or more of the down-ports, and to forward the multicast packet to the one or more of the down-ports using a normal scheduling process having a first forwarding latency (Huang - Col. 2 lines 6-11, note standard routing path provided by a forwarding engine of a switch; Col. 6 lines 45-52, note packet inspection, determine outgoing interfaces (i.e., ports), and route the packet (normal scheduling process)) while forwarding the multicast packet to the up-port using an accelerated scheduling process having a second forwarding latency that is smaller than the first forwarding latency (Huang - Col. 7 lines 61-67 and Col. 8 lines 1-4, note alternate routing (scheduling process) with lower latency compared to a routing by the forwarding engine, which encompasses a process of selecting paths, the overlay network may bypass multicast protocol routing algorithms, using separate routing tables to provide low latency; Col. 8 lines 44-57, note packet sent over the overlay network to the egress ports).
	 Huang does not teach the multi-layer topology including at least a leaf layer, containing at least first and second leaf switches, and a spine layer, containing at least one spine switch, through which the first and second leaf switches are interconnected; and the multiple ports including at least an up-port leading to the at least one spine switch.
	In an analogous art, Flynn teaches the multi-layer topology including at least a leaf layer, containing at least first and second leaf switches (Flynn - Fig. 4; Paragraph [0054], note spine-leaf architecture, sub-switch(es) (leaf node(s))), and a spine layer, containing at least one spine switch, through which the first and second leaf switches are interconnected (Flynn - Fig. 4; Paragraph [0054], note spine-leaf architecture, each sub-switch is attached to at least one spine node); and
	the multiple ports including at least an up-port leading to the at least one spine switch (Flynn - Paragraph [0054], note each of the sub-switches is connected to each of the spine switch modules (nodes) using the respective set of ports).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Flynn into Huang in order to implement the alternate routing of Huang using the spine-leaf architecture of Flynn to improve scalability of the system without needing additional ports (Flynn - Paragraph [0055]).

	Regarding claim 19, Huang does not teach wherein the multi-layer topology comprises at least one intermediate layer between the leaf layer and the spine layer, and the up-port connects the first leaf switch to the at least one spine switch through at least one of the switches in the at least one intermediate layer.
	In an analogous art, Flynn teaches wherein the multi-layer topology comprises at least one intermediate layer between the leaf layer and the spine layer (Flynn - Paragraph [0029], note the sub-switches may be arranged in a hierarchical structure, with surrogate and destination sub-switches (forming an intermediate layer)), and the up-port connects the first leaf switch to the at least one spine switch through at least one of the switches in the at least one intermediate layer (Flynn - Paragraph [0054], note each of the sub-switches is connected to each of the spine switch modules (nodes) using the respective set of ports).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Flynn into Huang for the same reason as claim 17 above.

	Regarding claim 20, Huang does not teach wherein the at least one spine switch is configured, upon receiving the multicast packet from the up-port of the first leaf switch, to forward the multicast packet to the second leaf switch using the accelerated scheduling process.
	In an analogous art, Flynn teaches wherein the at least one spine switch is configured, upon receiving the multicast packet from the up-port of the first leaf switch (Flynn - Paragraph [0054], note the spine nodes route cells (multicast data, see Paragraph [0028]) received from the sub-switch to the correct spine node), to forward the multicast packet to the second leaf switch using the accelerated scheduling process (Flynn - Paragraph [0054], note the correct spine node then forwards the data to the correct sub-switch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Flynn into Huang for the same reason as claim 17 above.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 17, except the claim is written from the perspective of a packet switch in the packet communication network.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 17, except the claim is written in a method claim format.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 19.
	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 20.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Flynn as applied to claims 17 and 28 above, and further in view of Chu et al. (US 2015/0124821 A1), hereinafter referred to as Chu.

	Regarding claim 18, the combination of Huang and Flynn does not teach wherein the multi-layer topology comprises a Fat Tree.
	In an analogous art, Chu teaches wherein the multi-layer topology comprises a Fat Tree (Chu - Paragraph [0050], note spine switches and leaf switches can be arranged in a fat tree network topology).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chu into the combination of Huang and Flynn in order to improve network flexibility, allowing connectivity for devices, hosts, endpoints, VMs, or external networks (Chu - Paragraphs [0049]-[0050]).

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 18.

Claims 21, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Flynn as applied to claims 17, 24, and 28 above, and further in view of Hacena (US 2009/0190569 A1).

	Regarding claim 21, the combination of Huang and Flynn does not teach wherein the forwarding circuitry is configured to identify a path through the up-port as having a highest path latency among paths through the network over which the multicast packet is to be forwarded, and to apply the accelerated scheduling processing responsively to identifying the path as having the highest path latency.
	In an analogous art, Hacena teaches wherein the forwarding circuitry is configured to identify a path through the up-port as having a highest path latency among paths through the network over which the multicast packet is to be forwarded, and to apply the accelerated scheduling processing responsively to identifying the path as having the highest path latency (Hacena - Paragraph [0034], note transmitting forward call traffic over backhaul links, forward traffic processor identifies which one of the backhaul links has the highest delay, and transmits the forward frame over the backhaul link having the highest delay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hacena into the combination of Huang and Flynn in order to perform the alternate routing of Huang in response to identifying the path/link with the highest delay, which allows for synchronizing receipt of traffic in response to delays in the network (Hacena - Paragraph [0010]).

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 21.
	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 21.
Allowable Subject Matter
Claims 22-23, 26-27, and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Banavalikar et al. (US 2014/0269415 A1) discloses multicast data flow control and spine-leaf switch architecture.
	Menard et al. (US 2017/0019168 A1) discloses leaf/spine Ethernet aggregation topology with uplink ports, as well as providing multicast capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461